 

Exhibit 10.1

 

Tongji Healthcare Group, Inc.

 

 







Subscription Agreement – Amir Ben-Yohanan



 



 

Amir Ben-Yohanan (“Subscriber”), on the terms and conditions herein set forth,
hereby irrevocable submits this subscription agreement (the “Subscription
Agreement”) to Tongji Healthcare Group, Inc. a Nevada corporation (the
“Company”).

 

1. Subscription for the Purchase of Share. The undersigned hereby subscribes to
purchase one share of Series X Preferred Stock, par value $0.001 per share, of
the Corporation (the “Share”) for a subscription price of $1.00 (the
“Subscription Price”).  In this regard, the Subscriber agrees to forward payment
in the amount of the Subscription Price by check to the Company.     2. Offer to
Purchase.Subscriber hereby irrevocably offers to purchase the Share and tenders
herewith the total price noted above. Subscriber recognizes and agrees that (i)
this subscription is irrevocable and, if Subscriber is a natural person, shall
survive Subscriber’s death, disability or other incapacity, and (ii) the Company
has complete discretion to accept or to reject this Subscription Agreement in
its entirety and shall have no liability for any rejection of this Subscription
Agreement. This Subscription Agreement shall be deemed to be accepted by the
Company only when it is executed by the Company.     3. Effect of Acceptance.
Subscriber hereby acknowledges and agrees that on the Company’s acceptance of
this Subscription Agreement, it shall become a binding and fully enforceable
agreement between the Company and the Subscriber. As a result, upon acceptance
by the Company of this Subscription Agreement, Subscriber will become the record
and beneficial holder of the Share and the Company will be entitled to receive
the Subscription Price.     4. Representation as to Investor Status. Subscriber
is an “accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).     5. Additional
Representations and Warranties of Subscriber.  Subscriber hereby represents and
warrants to the Company as follows:

 

  a) Subscriber has been furnished such documents as requested by Subscriber to
evaluate the Company and Subscriber’s investment therein. The Subscriber has
carefully read such requested documents. Subscriber has been furnished with all
documents and materials relating to the business, finances and operations of the
Company and information that Subscriber requested and deemed material to making
an informed investment decision regarding Subscriber’s purchase of the
Share.  Subscriber has been afforded the opportunity to review such documents
and materials and the information contained therein.  Subscriber has been
afforded the opportunity to ask questions of the Company and its
management.  Subscriber understands that such discussions, as well as any
written information provided by the Company, were intended to describe the
aspects of the Company’s business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Subscription Agreement, the Company makes
no representation or warranty with respect to the completeness of such
information and makes no representation or warranty of any kind with respect to
any information provided by any entity other than the Company.  Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s
control.  Additionally, Subscriber understands and represents that he, she or it
is purchasing the Share notwithstanding the fact that the Company may disclose
in the future certain material information that the Subscriber has not received,
including the financial results of the Company for their current fiscal
quarters. Neither such inquiries nor any other due diligence investigations
conducted by such Subscriber shall modify, amend or affect such Subscriber’s
right to rely on the Company’s representations and warranties, if any, contained
in this Subscription Agreement.  Subscriber has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to Subscriber’s investment in the Share.  Subscriber has
full power and authority to make the representations referred to herein, to
purchase the Share and to execute and deliver this Subscription Agreement.
Subscriber has read and understood, and is familiar with, this Subscription
Agreement, the Share and the business and financial affairs of the Company.

 

1

 

 

  b) Subscriber, either personally, or together with Subscriber’s advisors, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Share, is able to
bear the risks of an investment in the Share and understands the risks of, and
other considerations relating to, a purchase of the Share. The Subscriber and
Subscriber’s advisors have had a reasonable opportunity to ask questions of and
receive answers from the Company concerning the Share. Subscriber’s financial
condition is such that Subscriber is able to bear the risk of holding the Share
that Subscriber may acquire pursuant to this Subscription Agreement, for an
indefinite period of time, and the risk of loss of Subscriber’s entire
investment in the Company. Subscriber has investigated the acquisition of the
Share to the extent Subscriber deemed necessary or desirable and the Company has
provided Subscriber with any reasonable assistance Subscriber has requested in
connection therewith.         c) The Share is being acquired for Subscriber’s
own account for investment, with no intention by Subscriber to distribute or
sell any portion thereof within the meaning of the Securities Act, and will not
be transferred by Subscriber in violation of the Securities Act or the then
applicable rules or regulations thereunder.  No one other than Subscriber has
any interest in or any right to acquire the Share. Subscriber understands and
acknowledges that the Company will have no obligation to recognize the
ownership, beneficial or otherwise, of the Share by anyone but Subscriber.      
  d) No representations or warranties have been made to Subscriber by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Subscription Agreement.         e) Subscriber is
aware that Subscriber’s rights to transfer the Share is restricted by the
Securities Act and applicable state securities laws, and Subscriber will not
offer for sale, sell or otherwise transfer the Share without registration under
the Securities Act and qualification under the securities laws of all applicable
states, unless such sale would be exempt therefrom. Subscriber understands and
agrees that the Share it acquires have not been registered under the Securities
Act or any state securities act in reliance on exemptions therefrom and that the
Company has no obligation to register the Share.         f) The Subscriber has
had an opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the terms and conditions of this
investment and all such questions have been answered to the full satisfaction of
the undersigned. Subscriber understands that no person other than the Company
has been authorized to make any representation and if made, such representation
may not be relied on unless it is made in writing and signed by the Company. The
Company has not, however, rendered any investment advice to the undersigned with
respect to the suitability.

 

2

 

 

  g) Subscriber understands that the certificates or other instruments
representing the securities included in the Share (the “Securities”), shall bear
a restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such certificates):           THE
SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS, AND NO INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL
COUNSEL FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS CORPORATION
STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS
CORPORATION OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION.         h) Subscriber also acknowledges and agrees that an
investment in the Share is highly speculative and involves a high degree of risk
of loss of the entire investment in the Company; and there is no assurance that
a public market for the will be available and that, as a result, Subscriber may
not be able to liquidate Subscriber’s investment in the Share should a need
arise to do so.         i) Subscriber is not dependent for liquidity on any of
the amounts Subscriber is investing in the Share.         j) Subscriber has full
power and authority to make the representations referred to herein, to purchase
the Share and to execute and deliver this Subscription Agreement.         k)
Subscriber understands that the foregoing representations and warranties are to
be relied upon by the Company as a basis for the exemptions from registration
and qualification of the sale of the Share under the federal and state
securities laws and for other purposes.

 



3

 



 

6. Representations and Warranties Regarding Patriot Act; Anti-Money Laundering;
OFAC. The Subscriber should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the following
representations. Subscriber hereby represents and warrants to the Company as
follows:

 

  a) The Subscriber represents that (i) no part of the funds used by the
Subscriber to acquire the Share or to satisfy his capital commitment obligations
with respect thereto has been, or shall be, directly or indirectly derived from,
or related to, any activity that may contravene United States federal or state
or non-United States laws or regulations, including anti-money laundering laws
and regulations, and (ii) no capital commitment, contribution or payment to the
Company by the Subscriber and no distribution to the Subscriber shall cause the
Company to be in violation of any applicable anti-money laundering laws or
regulations including, without limitation, Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the United States
Department of the Treasury Office of Foreign Assets Control regulations. The
Subscriber acknowledges and agrees that to the extent required by any anti-money
laundering law or regulation, the Company may prohibit capital contributions,
restrict distributions or take any other reasonably necessary or advisable
action with respect to the Share, and the Subscriber shall have no claim, and
shall not pursue any claim, against the Company or any other person in
connection therewith. U.S. federal regulations and executive orders administered
by OFAC prohibit, among other things, the engagement in transactions with, and
the provision of services to, certain foreign countries, territories, entities
and individuals. The lists of OFAC prohibited countries, territories, persons
and entities can be found on the OFAC website at http://www.treas.gov/ofac.  In
addition, the programs administered by OFAC (the “OFAC Programs”) prohibit
dealing with individuals1 or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists.

 

  b) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in this paragraph.  The Subscriber agrees to promptly notify the
Company should the Subscriber become aware of any change in the information set
forth in these representations.  The Subscriber understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Subscriber, either by prohibiting additional subscriptions from the Subscriber,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations, and any broker may also be required
to report such action and to disclose the Subscriber’s identity to OFAC.  The
Subscriber further acknowledges that the Company may, by written notice to the
Subscriber, suspend the redemption rights, if any, of the Subscriber if the
Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any Broker or any of the
Company’s other service providers.  These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs.

 

 



 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 



4

 

 



  c) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.



 

  d) If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to Subscriber’s banking
activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.         e) The Subscriber acknowledges that, to the extent
applicable, the Company will seek to comply with the Foreign Account Tax
Compliance Act provisions of the U.S. Internal Revenue Code and any rules,
regulations, forms, instructions or other guidance issued in connection
therewith (the “FATCA Provisions”). In furtherance of these efforts, the
Subscriber agrees to promptly deliver any additional documentation or
information, and updates thereto as applicable, which the Company may request in
order to comply with the FATCA Provisions. The Subscriber acknowledges and
agrees that the failure to promptly comply with such requests, or to provide
such additional information, may result in the withholding of amounts with
respect to, or other limitations on, distributions made to the Subscriber and
such other reasonably necessary or advisable action by the Company with respect
to the Share (including, without limitation, required withdrawal), and the
Subscriber shall have no claim, and shall not pursue any claim, against the
Company or any other person in connection therewith

 

7. Indemnification. Subscriber acknowledges that Subscriber understands the
meaning and legal consequences of the representations and warranties made by
Subscriber herein, and that the Company is relying on such representations and
warranties in making the determination to accept or reject this Subscription
Agreement. Subscriber hereby agrees to indemnify and hold harmless the Company
and each employee and agent thereof from and against any and all losses, damages
or liabilities due to or arising out of a breach of any representation or
warranty of Subscriber contained in this Subscription Agreement.     8.
Transferability. Subscriber agrees not to transfer or assign this Subscription
Agreement, or any interest herein, and further agrees that the assignment and
transferability of the Share acquired pursuant hereto shall be made only in
accordance with applicable federal and state securities laws.     9. Notices.
All notices or other communications given or made hereunder shall be in writing
and shall be delivered or mailed by registered or certified mail, return receipt
requested, postage prepaid, or delivered by, facsimile or e-mail to Subscriber
at the principal office address of the Company and to the address for Subscriber
as set forth in the books and records of the Company.



 



 





 



2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.





 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.



 

5

 

 

10. Amendments. Neither this Subscription Agreement nor any term hereof may be
changed, waived, discharged or terminated except in a writing signed by
Subscriber and the Company.     11. Governing Law. This Subscription Agreement
and all amendments hereto shall be governed by and construed in accordance with
the laws of the State of Nevada, without application of the conflicts of laws
provisions thereof.     12. Headings. The headings in this Subscription
Agreement are for convenience of reference, and shall not by themselves
determine the meaning of this Subscription Agreement or of any part hereof.    
13. Counterparts. This Subscription Agreement may be executed in any number of
counterparts with the same force and effect as if all parties had executed the
same document. The execution and delivery of a facsimile or other electronic
transmission of this Subscription Agreement shall constitute delivery of an
executed original and shall be binding upon the person whose signature appears
on the transmitted copy.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

 

 

In witness whereof, the parties hereto have executed this Subscription Agreement
as of the date set forth below.

 

Dated: November 13, 2020



            Name: Amir Ben-Yohanan           By: /s/ Amir Ben-Yohanan    Name:
Amir Ben-Yohanan

 

 



ACCEPTANCE

      Tongji Healthcare Group, Inc.          Date: November 13, 2020            
By: /s/ Chris Young    Name: Chris Young   Title: President

 

7

 

 



 

 

 